 

 

Case 4:21-cr-00139-O Document 1 Filed 04/09/21 Pageiof7 PagelD1

\. | Gi i\ ~ ia U.S. DISTRICT COURT cag
IN THE UNITED STATES DISTRICT COURTNORTHERN “LED OF TE
FOR THE NORTHERN DISTRICT OF TEXAS Fl
FORT WORTH DIVISION
APR - 9 2021

UNITED STATES OF AMERICA

CLERK U.S. DISTRICT COURT
v. No. 4:21-MJ-240-BJ py:

 

Deputy
SETH AARON PENDLEY

CRIMINAL COMPLAINT

I, the undersigned complainant being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

Alleged Offense

On or about the 8th day of April, 2021, in the Northern District of Texas,
the defendant, Seth Aaron Pendley, maliciously attempted to damage and
destroy, by means of fire and explosive materials, an Amazon Web
Services data center on Smith Switch Road in Ashburn, Virginia, used in
interstate and foreign commerce and in activities affecting interstate and
foreign commerce, in violation of 18 U.S.C. § 844(i).

Introduction

1, I] am a Special Agent with the Federal Bureau of Investigation (FBI) and am
authorized to investigate violations of the laws of the United States. I have been
employed as an FBI Special Agent since 2005 and am assigned to the Wichita Falls
Resident Agency (WFRA) of the Dallas Division of the FBI. I am assigned to the Safe
Streets Task Force (SSTF), which investigates interstate threats, extortions, bank
robberies, kidnappings, fugitives, Hobbs Act robberies, and malicious mischief, among
other violations of federal law.

2. I make this affidavit in support of an application for a complaint and arrest warrant
for Seth Aaron Pendley, for violating 18 U.S.C. § 844(i). I base the facts set forth in
this affidavit upon my personal knowledge, information obtained during my participation
in this investigation, review of documents, knowledge obtained from other individuals
including law enforcement personnel, and communications with others who have
personal knowledge of the events and circumstances described herein. Because this

Criminal Complaint — Page 1

 
 

 

Case 4:21-cr-00139-O Document 1 Filed 04/09/21 Page 2of7 PagelD2

affidavit is being submitted for the limited purpose of enabling this Court to make a
judicial determination of probable cause to issue an arrest warrant, | have not included
each and every fact known to me concerning this investigation. I have set forth only the
facts that I believe are necessary to establish the legal basis for the issuance of an arrest
warrant.

Probable Cause

3. MyMilitia.com is an online forum used by militia supporters and members to
communicate and organize militia groups. The forum facilitates conversations typically
dedicated to helping individuals find militias in their area, recruiting individuals to
already-established militia groups, and sharing information about combat and firearms
training opportunities. On January 8, 2021, a concerned citizen notified the FBI of a user
on the MyMilitia.com forum, who used the name Dionysus. The concerned citizen
provided the FBI with screenshots of several comments and posts from Dionysus
pertaining to riots and acts of violence perpetrated at the United States Capitol Building
in Washington, D.C. on January 6, 2021.

4, In one post, Dionysus stated, “I’m not a dumbass suicide bomber but even if I only
have a handful of fellow patriots standing beside me I will happily die a young man
knowing that I didn’t allow the evils in this world to continue unjustly treating my fellow
Americans so disrespectfully.”

5, Dionysus claimed to have traveled to Washington, D.C. from his home, which he
described as being in Wichita County, Texas. Dionysus strongly suggested having brought
a firearm to Washington, D.C., and described the events of January 6, 2021 in the following
manner: “I don’t understand... Honestly... Those of you that are upset about the death of
a fellow patriot. Yeah. That sh** sucks. Especially for those of you that were close to
her. And those of you that are happy. Yeah. I’m sure we emboldened a good number of
the more timid... But sh** fire. I feel like we all went into this with the intentions of
getting very little done. How much did you expect to do when we all willingly go in
unarmed. Let me tell you what I think (knowing going to touch some nerves.) For weeks
I had prepared to show up at the capital [sic] as strapped as possible. The whole time I had
high hopes that SOMEONE would understand. My plans continued as planned as well as
possible. After noticing that the majority of us were too afraid of revealing a secret of
some sort to say anything worthwhile. I tried to portray that I felt the best way to go about
this opportunity was to show up with our D**** in our hands. I tried not too [sic] say too
much in fear of backlash but I feel like I gave it a good solid try. I still brought with me
exactly what I had planned on bringing. Only left it in my ride after seeing 0 accompanying
me in my endeavor.”

6. In the days after January 6, 2021, Dionysus continued posting on MyMilitia.com,
saying he was planning to “conduct a little experiment” with the intention to “draw a lot

Criminal Complaint — Page 2

 
 

 

Case 4:21-cr-00139-O Document 1 Filed 04/09/21 Page 3of7 PagelD3

of heat for it but I am confident enough in my idea to risk putting myself in a ‘potentially’
dangerous situation.” When another MyMilitia.com user asked what outcome Dionysus
desired, Dionysus responded, “Death.”

7. On January 16, 2021, a Confidential Human Source (hereinafter CHS1), who has
previously provided reliable and truthful information to the FBI, provided information
about MyMilitia.com user Dionysus. According to the CHS, Dionysus is a user of email
account s****@gmail.com. On January 17, 2021, Affiant performed an open-source
search, and located Facebook account with facebook.com/s********,

8. In response to a subpoena, Google, Inc. provided Affiant with subscriber records
for email account s****@gmail.com. These records identified the account subscriber as
Seth Pendley, telephone number (940) 2xx-xxxx.

9. Affiant reviewed recent posts authored by the user of Facebook.com/s********,
which were publicly visible on the Internet. Much of the content expressed anger with the
Democratic Party, and support for President Donald Trump. In a post on December 27,
2020, the user of facebook.com/s******** wrote, “Ok people. I’m done. The people in
power have changed society in a way that no longer served the American people. Insanity
has become the new norm to compare the individual to. I will be headed to Washington
DC to hopefully help the country for the better. All I gotta say is. WHOS [sic] COMING
WITH ME?” When another Facebook user asked what the user of
facebook.com/s******** intended to do, facebook.com/s******** replied, “whatever
fits. Depends on what happens. I’m hoping for the insurrection act but either way I want
to be there.”

10. Online and law enforcement database checks led to the identification of Seth
Aaron Pendley, white male, age 28, residing in Wichita Falls, Texas. Affiant compared
Pendley’s driver’s license photo to images of the user of facebook.com/s********, and
determined that the images were of the same individual.

11. Pursuant to a federal search warrant, on or about January 26, 2021, Affiant received
from Facebook, Inc. content records for the aforementioned Facebook account. The
records confirmed the account was registered to Pendley, telephone number (940) 2xx-
XXXX.

12. Affiant’s review of the Facebook records revealed numerous private message chats
Pendley had in the days leading up to, and following, the January 6, 2021 events at the
United States Capitol Building. On January 2, 2021, Pendley told an associate on
Facebook that Pendley possessed an “AR” “556” caliber rifle, and he had cut the barrel
length down to 9 % inches. Pendley stated this made the weapon illegal, and indicated he
knew his failure to register the firearm was against the law. Pendley’s associate warned
Pendley not to bring a firearm to Washington, DC.

Criminal Complaint — Page 3

 
 

 

Case 4:21-cr-00139-O Document1 Filed 04/09/21 Page4of7 PagelD 4

13. On January 4, 2021, Pendley told another associate that Pendley intended to bring
firearms to Washington, D.C., but intended to leave the weapons in his car, if he saw
indications of law enforcement check points, where he might be searched. On January 11,
2021, Pendley told an associate on Facebook that he did not actually enter the Capitol
Building on January 6, 2021, but had made it to the “platform,” where he interacted with
police officers. On January 11, 2021, Pendley told another associate on Facebook that
Pendley had taken a piece of glass from a window at the Capitol Building on January 6,
2021.

14. On January 11, 2021, in a Facebook private message with an associate, Pendley
said he had his cellular telephone with him on January 6, 2021, and he used it to record
video of what he saw at the Capitol Building. Pendley sent the associate a screenshot from
the video he recorded, showing his vantage point on the steps of the Capitol Building. In
the image, a large crowd is visible on the Capitol steps with some members of the crowd
standing on top of what appears to be a police vehicle.

15. Through physical surveillance of Pendley’s residence in Wichita Falls, Texas,
Affiant has twice observed Pendley in possession of what appeared to be a black rifle case.
On March 7, 2021, Pendley walked out the front door of his house, carrying what appeared
to be a black rifle case. Pendley loaded the case into his silver Pontiac and departed the
area for several hours before returning in the Pontiac and walking into the house with the
rifle case. Pendley repeated this behavior on March 14, 2021, once again taking what
appeared to be a black rifle case from, and then back to, his house.

16. Signal is a messaging application (i.e., app) that uses end-to-end encryption to allow
users to send texts, photos, videos, and voice messages in one-to-one and group chats. In
late January 2021, Pendley began communicating with a Confidential Human Source
(hereinafter CHS2) and others via the Signal app. According to CHS2, who has previously
provided truthful and reliable information to the FBI, Pendley is planning to attack
Amazon Web Services (AWS) data centers, using explosives. CHS2 provided FBI
investigators with screenshots of text conversations CHS2 was having with Pendley via
the Signal app. On February 19, 2021, Pendley said in a text to CHS2 the following: “The
AWS data places are almost all centrally located. They are f***ing MASSIVE. I haven't
got al [sic] the details worked out but that’s where I have risky questions for you that I
didn’t want to ask until now.”

17. Amazon is a multi-national corporation headquartered in Seattle, Washington.
According to Affiant’s open-source research, AWS data centers are located in various parts
of the United States, where computer servers situated in large buildings assist Amazon in
providing cloud-based computer services. Customers throughout the United States and
internationally use AWS services to engage in commercial activity. Investigators
contacted a representative of Amazon, and learned that Amazon provides commercial web

Criminal Complaint — Page 4

 
 

 

Case 4:21-cr-00139-O Document1 Filed 04/09/21 Page5of7 PagelD5

services to customers using the servers located at AWS data centers in Virginia identified
by Pendley.

18. According to screenshots of texts provided by CHS2 to FBI investigators, on
February 19, 2021, Pendley showed CHS2 a handwritten list of addresses for AWS data
centers, most of which were located in Virginia. On February 19, 2021, Pendley sent the
following text to CHS2: “Oh yeah if I had cancer or something I would just drive a bomb
into these servers lol.” Pendley told CHS2 that Pendley hoped a successful attack could
“kill off about 70% of the internet.”

19. On February 19, 2021, CHS2 asked if Pendley had chosen a specific AWS data
center for attack. Pendley replied, “Which place first? That’s still to be decided.” CHS2
said he/she could obtain C4 explosives for Pendley to use in the attack, and Pendley
responded, “F*** yeah. And I’m not telling anyone anything. Even if I gotta wheel a
wheelbarrow in that bi***. I’m sure we can get it done.” On February 22, 2021, Pendley
said he had ordered a topographical map of Virginia, and that he had planned a method of
attack against an AWS data center. On February 27, 2021, Pendley displayed a hand-made
map of an AWS data center, featuring proposed routes of ingress and egress at the facility.

20. CHS2 and Pendley agreed to meet on March 31, 2021, in Fort Worth, Texas. At
the meeting, Pendley would be introduced to an individual whom Pendley believed was
CHS2’s source of supply for explosives, but who in actuality would be an FBI Undercover
Employee (UCE).

21. On March 29, 2021, in a Signal chat, Pendley told CHS2 that Pendley wanted to
paint his silver Pontiac black. Pendley explained he would drive the Pontiac to Virginia
for the planned attack, switch license plates, and then later paint the car silver again.
Pendley believed this would confuse law enforcement, who would be looking for attackers
in a black car, following the AWS data center attack. On March 30, 2021, Affiant observed
Pendley’s Pontiac parked in the driveway of Pendley’s house in Wichita Falls, Texas, and
it was still silver. On the morning of March 31, 2021, Affiant observed the Pontiac still
parked in the driveway, but now freshly-painted the color black.

22. On March 31, 2021, Pendley arrived at a predetermined location in Fort Worth,
Texas, driving the now-black Pontiac. Pendley met with CHS2 and the UCE. The meeting
was electronically recorded, and A ffiant has reviewed a recording of the conversation that
took place during the meeting. During the meeting, Pendley explained that he had painted
his car in order to disguise it for use in his planned attack against Amazon in Virginia and
described using a substance called “Plasti Dip” which could easily be peeled off the car
after the attack. Pendley described Amazon servers in Northern Virginia, which provided
services to the federal government. Pendley described three Amazon buildings in close
proximity to each other, each of which, according to Pendley, contained computer servers
used by the FBI, Central Intelligence Agency (CIA), and other federal agencies.

Criminal Complaint — Page 5

 
Case 4:21-cr-00139-O Document 1 Filed 04/09/21 Page6of7 PagelD6

23. Pendley further described his motive for the attack in words to the effect:

The main objective is to f*** up the Amazon servers. There’s 24 buildings that all
this data runs through in America. Three of them are right next to each other, and
those 24 run 70 percent of the Internet. And the government, especially the higher
ups, CIA, FBI, special sh**, they have like an 8 billion dollar a year contract with
Amazon to run through their servers. So we f*** those servers, and it’s gonna piss
all the oligarchy off.

Later in the conversation, Pendley described how he believes the government will over-
react to the attack, and how people will be awakened to how unjust the government is, in
words to the effect:

It just depends on how they react. This is like a hit ‘em, hopefully they react the
way I would like them to react. Hopefully, they let the world know in a weird way
by acting too fast that they are a f***in’ dictatorship, and then hope like hell some
of the people that are on the fence jump off the fence.

24. During the meeting, Pendley said he would use explosives provided by the UCE to
destroy these computer servers, and interrupt service to as much as 70 percent of the
nation’s Internet service. Pendley also stated that he intended to fabricate boxes which
could be used to direct the force of the explosive blasts.

25. During the meeting, Pendley described his participation in the events of January 6,
2021, at the United States Capitol Building. While Pendley said he did not go inside the
Capitol Building, he stated that he brought an AR rifle with him on the trip which he had
modified with a hack saw so it would fit inside a backpack. However, Pendley said he
decided to leave his firearm in his car.

26. The UCE agreed to meet with Pendley the following week to provide Pendley with
sufficient explosive devices for Pendley to breach multiple doors into the Amazon facility.
Pendley confirmed his intention to meet with the UCE the following week, and the meeting
ended.

27. Onor about April 5, 2021, Pendley sent CHS2 what appear to be hand-drawn maps
of the facility he planned to attack. On April 6, 2021, Pendley sent CHS2 a photograph of
a small model of the boxes he intended to construct for directing the explosive blasts.

Criminal Complaint — Page 6

 

 
Case 4:21-cr-00139-O Document 1 Filed 04/09/21 Page 7of7 PagelD 7

28. On April 8, 2021, Pendley again met with the UCE in Fort Worth, Texas. During
the meeting, the UCE provided Pendley with devices the UCE explained were made of C-
4 plastic explosives and detonation cord. The UCE showed Pendley how to arm and
detonate the devices. Pendley took possession of the devices, and placed them in his car.
At that time, Pendley was arrested by FBI investigators. In subsequent Mirandized
statements, Pendley admitted to having orchestrated the plan to attack the AWS data
centers. Investigators also executed a search warrant at Pendley’s residence in Wichita
Falls, in which they found hand-drawn maps, notes and flashcards relating to the planned
attack; an AR receiver with a sawed-off barrel, along with the removed barrel piece; wigs
and masks; a pistol which had been painted to look like a toy gun; paint cans; and a machete
with the name “Dionysus” on the blade.

Conclusion

WHEREFORE, based upon the foregoing facts and circumstances, Affiant submits
that there is probable cause to believe that the defendant, Seth Aaron Pendley, willfully
and maliciously attempted to damage and destroy, by means of fire and explosive
materials, an Amazon Web Services data center on Smith Switch Road in Ashburn,
Virginia used in interstate and foreign commerce and in activities affecting interstate and
foreign commerce, in violation of 18 U.S.C. § 844(i).

Lhe
NL

Jo Coyle~
pecial Agent
Federal Bureau of Investigation
Dallas Division
Wichita Falls Resident Agency

Subscribed and sworn to before me this 9th day of April, 2021 at_\@ ‘eS
&D/p.m. in Fort Worth, Texas

 

Criminal Complaint — Page 7

 

 
